DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Yamamoto (US 2013/0149503), Lu (US 2016/0159041), and Ohmoto (US 2015/0168619) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 1.  	Specifically, none of Yamamoto, Lu, and Ohmoto teach or reasonably suggest an interlayer film for laminated glass used for laminated glass that is a head-up display, the interlayer film comprising a region for display corresponding to a display region of the head-up display, the interlayer film having one end and an other end on an opposite side of the one end, the other end having a thickness larger than a thickness of the one end, and an absolute value of a difference between a maximum value of measured values of variation in thickness and a minimum value of measured values of variation in thickness being 32 µm or less when the variation in thickness is measured in a distance of 80 mm centered at points of every 2 mm intervals in a direction connecting the one end and the other end in the region for display from the one end to the other end, wherein the interlayer film satisfies at least one selected from constitutions (1), (2) and (3), as described below: constitution (1): a region of the other end side from the region for display having a wedge angle of 0 mrad or more and 0.3 mrad or less, and the region of the other end side from the region for display having a wedge angle that is smaller than a wedge angle of the region for display by 0.05 mrad or more, constitution .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783